Name: Council Regulation (EC) No 1362/2000 of 29 June 2000 implementing for the Community the tariff provisions of Decision No 2/2000 of the Joint Council under the Interim Agreement on Trade and Trade-related matters between the European Community and the United Mexican States
 Type: Regulation
 Subject Matter: tariff policy;  international trade;  America;  criminal law;  European construction
 Date Published: nan

 Avis juridique important|32000R1362Council Regulation (EC) No 1362/2000 of 29 June 2000 implementing for the Community the tariff provisions of Decision No 2/2000 of the Joint Council under the Interim Agreement on Trade and Trade-related matters between the European Community and the United Mexican States Official Journal L 157 , 30/06/2000 P. 0001 - 0005Council Regulation (EC) No 1362/2000of 29 June 2000implementing for the Community the tariff provisions of Decision No 2/2000 of the Joint Council under the Interim Agreement on Trade and Trade-related matters between the European Community and the United Mexican StatesTHE COUNCIL OF THE EUROPEAN UNION,Having regard to the Treaty establishing the European Community, and in particular Article 133 thereof,Having regard to the proposal from the Commission,Whereas:(1) The Joint Council under the Interim Agreement on Trade and Trade-related matters between the European Community and the United Mexican States has by its Decision No 2/2000, adopted arrangements for implementing aspects of that Agreement related to trade in goods with effect from 1 July 2000.(2) The tariff preferences provided in Decision No 2/2000 are applicable to products originating in Mexico in accordance with Annex III to the said Decision.(3) It is necessary to lay down special provisions for applying those tariff preferences within the Community.(4) The base rates for calculating tariff reductions are those set out in Decision 2/2000.(5) The same methods of calculation should, as a general rule, apply to ad valorem and specific rates of duty as well as to the treatment of minimum and maximum duties provided in the Common Customs Tariff.(6) Decision No 2/2000 stipulates that certain products originating in Mexico may be imported into the Community within the limits of tariff quotas, at a reduced or a zero rate of customs duty. The said Decision specifies the products eligible for those tariff measures, their volumes and duties. The tariff quotas should be managed, as a rule, on a first-come first-served basis in accordance with Articles 308a to 308c of Commission Regulation (EEC) No 2454/93 of 2 July 1993 laying down provisions for the implementation of Council Regulation (EEC) No 2913/92 establishing the Community Customs Code(1). The tarif quota for some products is subject to satisfaction of specific rules of origin for a given period of time. This tariff quota should also be managed on the first-come first-served basis mentioned above.(7) The Combined Nomenclature codes mentioned in this Regulation are those of 2000, as provided in Council Regulation (EEC) No 2658/87 of 23 July 1987 on the tariff and statistical nomenclature and on the Common Customs Tariff(2). Amendments to the Combined Nomenclature and TARIC codes should not result in changes of substance in agreements or other acts concluded between the Community and Mexico. In the interests of simplicity, provision should therefore be made for the Commission, assisted by the Customs Code Committee, to take the measures necessary for the implementation of this Regulation, in accordance with Council Decision 1999/468/EC of 28 June 1999 laying down the procedures for the exercise of implementing powers of the Commission(3).(8) In the interest of combating fraud, provisions should be made to submit preferential imports into the Community to surveillance,HAS ADOPTED THIS REGULATION:Article 11. For the purposes of implementing Decision No 2/2000 of the Joint Council under the Interim Agreement on Trade and Trade-related matters between the European Community and Mexico:(a) The term "MFN" shall be taken to mean the lowest rate of duty appearing in column 3 or 4, taking into account the periods of application mentioned or referred to in that column, of the second part of Annex I of Regulation (EEC) No 2658/87. However, it shall not mean a duty set up within the framework of a tariff quota under Article 26 of the Treaty or under Annex 7 to Regulation (EEC) No 2658/87.(b) Subject to paragraph 2, the final rate of preferential duty shall be rounded down to the first decimal place.2. Where the result of calculating the rate of preferential duty is one of the following, the preferential rate shall be considered a full exemption:(a) 1 % or less in the case of ad valorem duties, or(b) EUR 0,5 or less per individual euro amount in the case of specific duties.3. Wherever customs duties comprise an ad valorem duty plus one or more specific duties, the preferential reduction is limited to the ad valorem duty where it is so provided in Article 8 of Decision No 2/2000. Where the customs duties comprise an ad valorem duty with a minimum and maximum duty, the preferential reduction also applies to that minimum and maximum duty. Where they comprise more than one specific duty, the preferential reduction applies to all of these.Article 21. Subject to paragraph 5, the customs duties on the products listed in the Annex to this Regulation and originating in Mexico shall be reduced to the levels provided and within the limits of the tariff quotas specified in that Annex.2. These tariff quotas shall be managed in accordance with Articles 308a to 308c of Regulation (EEC) No 2454/93.3. With respect to the products covered by the Annex to this Regulation:(a) the specific export document referred to in Article 8(7) of Decision No 2/2000 of the Joint Council means the movement certificate EUR 1 or the invoice declaration referred to in Article 15(1) of that Decision, and(b) the acceptance of the declaration for release for free circulation shall be deemed to constitute the issuing of the import licence referred to in that provision.4. The reductions of duty referred to in the Annex are expressed as a percentage of the customs duties effectively applied to goods of Mexican origin outside the tariff quotas in question when declared for release for free circulation.5. The customs duty applicable to products of CN code 1704 10 within the tariff quota at order No 09.1857 in the Annex to this Regulation shall be 6 %.6. With the exception of the tariff quota at order No 09.1899, the tariff quotas referred to in the Annex to this Regulation shall be opened each year for a twelve-month period from 1 July to 30 June. These quotas shall be opened for the first time on 1 July 2000.7. The tariff quota at order No 09.1847 in the Annex to this Regulation shall be opened for the last time on 1 July 2007.8. An annual tariff quota of 2500 units shall be opened at the preferential rate provided under the Agreement for vehicles of CN codes 8701 20, 8702 and 8704, originating in Mexico according to the specific origin rules laid down in Annex III, Appendix IIa, Note 12.1 to Decision No 2/2000. This tariff quota shall be opened annually for twelve months from 1 January to 31 December, until December 2006. It shall be opened for the first time on 1 July 2000 for half of the annual volume.To be eligible for the benefit of this tariff quota, the following must be indicated in box 7. (Remarks) of movement certificate EUR.l or on the invoice declaration for the goods in question: "Specific origin rule laid down in Decision No 2/2000 of EC-Mexico Joint Council, Annex III, Appendix IIa, Note 12.1".Article 3The annual volume of the tariff quota at order No 09.1853 in the Annex to this Regulation shall be increased successively by 500 tonnes each year from 1 July 2001.Article 4Without prejudice to Articles 2 and 3, the amendments and technical adaptations of the Annex to this Regulation made necessary by amendments to the Combined Nomenclature and TARIC codes or arising from decisions of the EC-Mexico Joint Council, or from the conclusion of agreements, protocols or exchanges of letters between the Community and Mexico, shall be adopted by the Commission in accordance with the management procedure set out in Article 5(2).Article 51. The Commission shall be assisted by the Customs Code Committee, hereinafter referred to as "the Committee".2. Where reference is made to this paragraph, Articles 4 and 7 of Decision 1999/468/EC shall apply. The period laid down in Article 4(3) of Decision 1999/468/EC shall be set at three months.3. The Committee shall adopt its rules of procedure.Article 61. Products put into free circulation with the benefit of the preferential rates provided under Decision No 2/2000 shall be subject to surveillance. The Commission in consultation with the Member States shall decide the products to which this surveillance applies.2. Article 308d of Regulation (EEC) No 2454/93 shall apply.3. The Member States and the Commission shall cooperate closely to ensure that this surveillance measure is complied with.Article 7This Regulation shall enter into force on the day following that of its publication in the Official Journal of the European Communities.It shall apply from 1 July 2000.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Luxembourg, 29 June 2000.For the CouncilThe PresidentM. Arcanjo(1) OJ L 253, 11.10.1993, p. 1. Regulation as last amended by Regulation (EC) No 502/1999 (OJ 65, 12.3.1999, p. 1).(2) OJ L 256, 7.9.1987, p. 1. Regulation as last amended by Commission Regulation (EC) No 2626/1999 (OJ L 321, 14.12.1999, p. 3).(3) OJ L 184, 17.7.1999, p. 23.ANNEXconcerning the products referred to in Article 2>TABLE>